Title: Motion of Virginia Delegates on Exchange of Flour, [21 June] 1781
From: Jones, Joseph
To: 


[21 June 1781]
On the Motion of the Delegates of Virginia—
Resolved that the Commissary Genl. of purchases be authorised to exchange with  Nicholson Agent for the State of Virginia now in Philadelphia, so much a part of the flour within the State of Pennsylvania, Delaware or Maryland belonging to the United States as the Superindt. of finance shall approve, for a like Quantity to be delivered for the Use of the sd United States in the State of Virginia, by the aforesaid Agent